Argued March 15, 1928.
The appellant was convicted under the Act of June 9, 1911, P.L. 833, for extorting money from one Thomas Vonski. The only question for consideration under the statement of questions involved is whether there was sufficient evidence to support the conviction. It clearly appears that Vonski was engaged in the manufacture of intoxicating liquors, in the sale of the same, and in the operating of a gambling device known as a slot machine. For about a year he had been paying the defendant $40 a week, and for a succeeding period of about a year, the sum of $60 a week, which Vonski testified was "for protection." The case rested principally on the testimony of Vonski which was somewhat contradictory and reluctantly given. He had recently returned from a prison in New Jersey to which he was committed by the Federal Court for violation of the prohibition law, and was apparently not disposed to give more evidence than could be elicited from him by leading questions. His testimony shows, however, that he paid to Hoagland in the aggregate $9,500 for what he described as protection, that was, protection to sell liquor. He testified that the defendant told him it was "protection money." When the amount was changed from $40 to $60 a week, the witness said that the defendant changed it; that he, the defendant, came over to see the witness who gave him $40 which the defendant said was not enough, that he wanted $60. He took the $40, however, and brought it back the next day and said that he had to have $60; that he, the witness, had a good business, and that the amount was therefore raised from $40 to $60 a week. He testified that the defendant said to him: "You don't *Page 276 
get raided if you pay the money." The evidence taken together satisfied the jury that the defendant was guilty of the offense charged, and it is difficult to understand how it could be read without producing such a conclusion on an unbiased mind. No evidence was offered for the defense. Reliance is now placed on the proposition that the evidence does not show a violation of the Act of 1911. The offense prohibited by that statute is not common law extortion. The statute makes the acts therein described misdemeanors whether committed under color of office or not. Whoever, therefore, by written, printed or oral communication, intimidates, levys blackmail or extorts money or other valuable thing from any person, is subject to the statutory penalty. To extort is to wrest from, to exact, to take under a claim of protection, or the exercise of influence contrary to good morals and common honesty. Threats and violence may be used but are not necessarily involved in the offense described. The exercise of dishonest ingenuity in creating the impression of influence to protect from crime may amount to the exacting of money or other property, and the evidence is clearly sufficient in this case to enable the jury to find that the defendant on behalf of himself and perhaps others was collecting from Vonski weekly tribute as the price of protection in the violation of State and Federal statutes. This conduct is within the terms of the Act of Assembly. The case was submitted to the jury on a charge to which no exception was taken. The objections to the manner of examination of the witness Vonski were properly overruled. The witness exhibited a state of mind which made proper an examination by the District Attorney by means of leading questions.
The assignments of error are overruled and the judgment affirmed, and the record remitted to the court below, and it is ordered that the defendant appear in *Page 277 
the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.